       Case 6:17-cv-06270-FPG-JWF Document 67 Filed 05/09/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK

JOHN FRISBIE, et al., etc.                          Case No. 6:17-cv-06270

                       Plaintiffs

       v.

TOP LINE RESTAURANTS, INC., et al.

                       Defendants



             PLAINTIFF’S REPLY TO TOP LINE’S OPPOSITION (DOC. 65)
               TO PLAINTIFF’S SUBMISSION OF EVIDENCE (DOC. 61)
                     IN FURTHER SUPPORT OF HIS MOTION
                  FOR CONDITIONAL CERTIFICATION (DOC. 47)


I.     NOTICE SHOULD ISSUE TO A CONDITIONALLY-CERTIFIED COLLECTIVE
       Plaintiff John Frisbie claims Defendant Top Line misclassified him as exempt from

overtime under the Fair Labor Standards Act. See Doc. 1, Complaint. He moved for notice to

issue to a conditional collective of Restaurant Managers who worked at Top Line’s New York and

Arizona Denny’s restaurants. See Doc. 47, Motion for Conditional Certification. In support of

that motion, he submitted two bundles of evidence: (1) corporate documents and Rule 30(b)(6)

testimony that showed RMs were all given the same job description, the same training, and the

same corporate policies and procedures; and (2) testimony from his own deposition and that of an

early opt-in, Rebecca Russell, which described an RM’s primary duties as non-managerial. See

Doc. 47-1, Memo. in Support of Conditional Certification Motion, pp. 2-8 and Exhibits.

       Because preliminary certification is conditional, the plaintiff’s burden is “lenient” and

“modest,” such that courts “typically grant conditional certification.” See Myers v. Hertz Corp.,

624 F.3d 537, 554-55 (2d Cir. 2010) (describing two-step certification process); Hinterberger v.

Catholic Health Sys., 2009 U.S. Dist. LEXIS 97944, at *13 (W.D.N.Y. Oct. 20, 2009) (discussing

modest factual showing); Shucker v. Flowers Foods, Inc., 2017 U.S. Dist. LEXIS 136178, at *7
      Case 6:17-cv-06270-FPG-JWF Document 67 Filed 05/09/19 Page 2 of 5




(S.D.N.Y. Aug. 24, 2017) (observing the high frequency of certification). And cases with similar

bundles of evidence—corporate documents showing a uniform job description and policies applied

to the position at issue, and a handful of declarations from people who worked in the position

showing similar experiences at various locations—have been certified on multi-state and nation-

wide bases time and time again. See, e.g., Ferreira v. Modell’s Sporting Goods, Inc., 2012 U.S.

Dist. LEXIS 100820, at *5-6 (S.D.N.Y. July 16, 2012) (corporate documents, several

declarations).

       At oral argument, however, this Court expressed concern that Frisbie had not submitted

enough evidence about RMs who worked in locations other than those in which he and Russell

worked. See Exhibit 1, Hearing Transcript, pp. 36 (“I think there’s available information for you

to make the modest showing. I don’t think you’ve made it right now[.]”). So the Court provided

Frisbie an opportunity to present additional evidence. Id. at 62 (“If you wanted to supplement the

record by getting other affidavits.”), id. at 34 (“an opportunity to show that there is a de facto

policy that goes beyond Horseheads and Painted Post”).

       Frisbie submitted four additional declarations from RMs who worked in other locations,

who each testified that their working experiences were, like Frisbie and Russell, primarily non-

managerial: Henry Diaz (Casa Grande, Arizona), Christina Buckles (Phoenix, Arizona), Peter

Dietzman (Syracuse, New York), and Debra Ross (Rochester, New York).               See Doc. 61,

Evidentiary Submission, pp. 1-2 and Exhibits.

       Thus, Frisbie has presented evidence from RMs who worked in six different Top Line

stores, geographically distributed, and representing both states in which the company operates—

this is nearly 20% of Top Line’s 31 current locations. Cf. Ex. 1, Hearing Transcript at 26 (the

Court asked, “In this case, how many do you need … 10% [of stores]? 20%? 5%”); see also id.

at 27 (defense counsel conceding that “one [declaration] from Arizona would help [meet the

standard], one from other locations in New York would help”). Frisbie had also presented

evidence about three other locations, id. at 28 (the Court observed, “We got [evidence from]



                                                2
       Case 6:17-cv-06270-FPG-JWF Document 67 Filed 05/09/19 Page 3 of 5




Painted Post, we’ve got Horseheads, we’ve got three Albany stores.”), which, if credited, would

bring the evidentiary coverage to nearly 30% of Top Line’s stores.

        Therefore, Frisbie has satisfied this Court’s concerns that the de facto policy about which

he complains was company-wide, such that conditional certification of a company-wide collective

is appropriate in this case.

II.     THE COURT SHOULD DISREGARD TOP LINE’S BRIEFING (DOC. 65)

        During the hearing, at which the Court provided Frisbie an opportunity to supplement the

record with additional evidence, his counsel asked whether the Court wanted additional briefing.

The Court said it did not. Id. at 68 (Plaintiff’s Counsel: “[D]o you really want full briefing on it

again?” The Court: “I don’t. You can refile the same briefs[.]”).

        Frisbie followed that instruction, submitted a two-page letter introducing the four

additional declarations into the record and renewing his motion. Top Line, however, then filed an

11-page brief re-arguing the case. The Court should disregard Top Line’s brief (Doc. 65) and

decide the case on the original papers with the benefit of the additional evidence.1

                                                  Respectfully submitted,



                                                  _______________________
                                                  Seth R. Lesser
                                                  Fran L. Rudich
                                                  Christopher M. Timmel
                                                  KLAFTER OLSEN & LESSER LLP
                                                  Two International Drive, Suite 350
                                                  Rye Brook, New York 10573
                                                  T. (914) 934-9200
                                                  F. (914) 934-9220
                                                  E. seth@klafterolsen.com
                                                     fran@klafterolsen.com
                                                     christopher.timmel@klafterolsen.com


1
 If the Court were to review Top Line’s briefing, Frisbie would respond as follows: in none of the
cases in the minority line that Top Line cites did the plaintiffs submit evidence anywhere near as
substantial as Frisbie’s here, which covers 20-30% of all locations.

                                                 3
Case 6:17-cv-06270-FPG-JWF Document 67 Filed 05/09/19 Page 4 of 5




                                Drew Legando (0084209)
                                Jack Landskroner (0059227)
                                LANDSKRONER GRIECO MERRIMAN LLC
                                1360 West 9th Street, Suite 200
                                Cleveland, Ohio 44113
                                T. (216) 522-9000
                                F. (216) 522-9007
                                E. drew@lgmlegal.com
                                   jack@lgmlegal.com

                                Nicholas Migliaccio
                                Jason Rathod
                                MIGLIACCIO & RATHOD LLP
                                412 H Street NW, Suite 302
                                Washington, DC 20002
                                T. (202) 470-3520
                                E. nmigliaccio@classlawdc.com
                                   jrathod@classlawdc.com

                                Counsel for Plaintiffs




                                4
      Case 6:17-cv-06270-FPG-JWF Document 67 Filed 05/09/19 Page 5 of 5




                                     PROOF OF SERVICE

       A copy of this document was served by email on counsel of record on May 9, 2019,

pursuant to Fed. R. Civ. P. 5(b)(2)(E).

                                             Signed by,



                                             _________________
                                             Seth R. Lesser




                                            5
